Order filed September 11, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00549-CV
                                   ____________

                            JOSE REYES, Appellant

                                         V.

                   LINCAM INVESTMENTS LLC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1111166

                                     ORDER

      This appeal is from a judgment signed June 25, 2018. Appellant filed a notice
of appeal on June 29, 2018. Appellant filed a Statement of Inability to Afford
Payment of Court Costs in the trial court.

      No order requiring appellant to pay costs appears in the trial court’s record.
“A party who files a Statement of Inability to Afford Payment of Court Costs cannot
be required to pay costs except by order of the court as provided by this rule.” See
Tex. R. Civ. P. 145(a). Appellant has not been ordered to pay costs pursuant to Rule
145.

       Accordingly, the official court reporter for the County Civil Court at Law No.
3 is directed to file the reporter’s record within 30 days of the date of this order.

                                        PER CURIAM